           Case 1:15-cv-05871-KPF Document 151 Filed 11/27/19 Page 1 of 2




               Re: Tickler Report for 12/2/2019 To 12/8/2019
               John Karin to: Managing Attorneys Office                            11/26/2019 05:07 PM

We're no longer filing this brief. Thanks.


John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)


   "Managing Attorneys Office"       Please find the Tickler Report for 12/2...   11/26/2019 04:37:09 PM

From:            "Managing Attorneys Office" <mao@cravath.com>
To:              jkarin@cravath.com
Date:            11/26/2019 04:37 PM
Subject:         Tickler Report for 12/2/2019 To 12/8/2019



Please find the Tickler Report for 12/2/2019 To 12/8/2019 attached.
Please confirm and inform Rob Zwillich of any changes and/or additions by NOON
Wednesday, November 27, 2019

                                     Attorney Calendar Report
Report Date: 11/26/2019
Period Covered From: 12/02/2019 To: 12/08/2019


Friday, December 6, 2019
Case ID: 8583 HTC Corp. v. Ericsson
Forum: United States Court of Appeals
Venue: Fifth Circuit
Index #: 19-40643
Client #: 002614 Qualcomm Inc.
Matter #:
Event Type: Cravath, Swaine & Moore's responsibilty
Last for appellees Ericsson to serve and file brief in US Court of Appeals, Fifth
Circuit.
Case Team: Gary A. Bornstein; M. Brent Byars; John I. Karin




US Patent 8,996,590 B2
         Case 1:15-cv-05871-KPF Document 151 Filed 11/27/19 Page 2 of 2



© 2019 CourtAlert.com, Inc.
All Rights Reserved.
